Prospectus Supplement No. 1 Filed Pursuant to Rule 424(b)(3) File No. 333-149930 IVANY NGUYEN, INC. 8720-A Rue Du Frost St. Leonard, Quebec, Canada, H1P 2Z5 (514) 831-3809 Prospectus Supplement No. 1 (to Final Prospectus dated December 30, 2009) This Prospectus Supplement No. 1 supplements and amends the final prospectus dated December 30, 2009 (the “Final Prospectus”), relating to the sale from time to time of up to 5,495,200 shares of common stock by certain shareholders, as well as the shares of common stock underlying the warrants held by the selling shareholders. On February 22, 2010, we filed with the U.S. Securities and Exchange Commission the attachedQuarterly Report on Form 10-Q. This Prospectus Supplement No. 1 should be read in conjunction with the Final Prospectus and is qualified by reference to the Final Prospectus except to the extent that the information in this Prospectus Supplement No. 1 supersedes the information contained in the Final Prospectus. Our shares of common stock are quoted on the OTC Bulletin Board and trade under the ticker symbol “IVNG.” On March 2, 2010, the last reported sale price of our common stock was $0.21 per share. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 7 of the Final Prospectus dated December 30, 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus Supplement No. 1 is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 1 is March 3, 2010. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-27645 Ivany Nguyen, Inc. (Exact name of small business issuer as specified in its charter) Delaware 88-0258277 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8ue Du Frost, St. Leonard, Quebec, CanadaH1P 2Z5 (Address of principal executive offices) 514-831-3809 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:37,031,877 Common Shares as of February 16, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T: Controls and Procedures 10 PART II – OTHER INFORMATION Item 1: Legal Proceedings 11 Item 1A: Risk Factors 11 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3: Defaults Upon Senior Securities 11 Item 4: Submission of Matters to a Vote of Security Holders 11 Item 5: Other Information 11 Item 6: Exhibits 11 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of December 31, 2009 (unaudited) and June 30, 2009 (audited); F-2 Statements of Operations for the three and six months ended December 31, 2009 and 2008 and from inception of current operations through December 31, 2009 (unaudited);
